DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II, claims 8-17 and 20 (claims 18-19 are mistakenly groups into invention I in RR of 08/16/2022) in the reply filed on 10/16/2022 is acknowledged.
Claims 1-7 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2022.

Claims 1-20 are pending, claims 8-17 and 20 are under examination.

Priority
Acknowledge is made that this application is CIP of US patent application 16720938, filed on 12/19/2019.

Claims Objection
Claims 8-17 and 20 are objected for depending on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeayne (US20160213012) in view of Beautycounter (“All Bright C serum”, 07/2019, download from https://insideouthealthco.com/wp-content/uploads/2019/07/040820_C_SERUM_PRESALE_INFOGRAPHIC_US_041420.pdf on 06/24/2021), Kim (“Vitamin C: How Ascorbic Acid  & Derivatives Can Even Out Skin Tone”, 07/2019, download from https://beautywithinofficial.com/2019/07/22/vitamin-c-how-ascorbic-acid-its-derivatives-can-even-out-skin-tone/ on 06/25/2021), SwimSpray (“ Swimspray can help remove chlorine Damage from hair & skin”, 06/2017, download from https://swimswam.com/swimspray-can-help-remove-chlorine-damage-hair-skin/ on 06/24/2021), NOWIAM (“Activated Charcoal -Is It Worth the Hype?”, download from https://www.nowiamnappy.com/bloghair-tips/2019/5/21/activated-charcoal-is-it-worth-the-hype) and Tabata et al. (US20110135561) as  evidenced by Poolcalculator (“What should Chlorine Be in the Swimming Pools and Hot Tubs”, download from www.poolcalculator.com/what-should-chlorine-levels-be-in-swimming-pools-and-hot-tubs/ on 08/26/2021).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chadeayne teaches methods of mitigating the effects of exposure to oxidizing agents, chlorinating and/or brominating agents on biological and/or synthetic fibers, by treating the body and/or clothing fibers with an effective amount of a composition comprising compounds of formula A. Also disclosed are compositions comprising compounds of formula A, for use in treating biological and/or synthetic fibers to mitigate the effects of exposure to chlorinating and/or brominating agents (abstract). According to one aspect of the disclosure, treatment compositions for mitigating adverse effects of exposure to chlorinating and/or brominating agents are disclosed. Said treatment compositions may be applied to biological and/or synthetic fibers. Treatment compositions according to various embodiments of the disclosure comprise an effective amount of ascorbic acid. As used herein, unless otherwise specified, where the term "ascorbic acid" is used, Applicant also contemplates salts, such as sodium ascorbate, degradation products, and derivatives of ascorbic acid, such as those represented by the following formula A (page 4, [0045]). In various embodiments, salts and/or derivatives (including but not limited to oxidized forms) of ascorbic acid may be used in place of, or in addition to, ascorbic acid. Salts and/or derivatives of ascorbic acid would function similarly within the context of the disclosed compositions and methods. As non-limiting examples, esters or ethers of ascorbic acid may be used in the compositions and methods of the disclosure (page 4, [0053]). By way of example only, with reference to compositions according to the disclosure, an effective amount of ascorbic acid, salts, and/or derivatives ( e.g., oxidative degradation products) thereof, may range from about 2% to about 38%, such as from about 2.5% to about 25%, within a solution. For example, a solution may comprise about 5% to about 25%, about 10% to about 20%, about 15% to about 18%, such as about 16.8% of compounds of formula A. In further exemplary embodiments, a solution may comprise about 16% to about 35% of ascorbic acid. In one liter of water, a solution may comprise about 0.5 to about 2 molar of ascorbic acid (page 5, [0057-0058]). Under some circumstances, the ascorbic acid present in an aqueous solution may degrade via oxidative pathways upon exposure to air. Various embodiments of the disclosure relate, therefore, to aqueous solutions comprising any combination of ascorbic acid and mixtures of these oxidative degradation products, such as dehydroascorbic acid, including aqueous solutions comprising only said oxidative degradation products (page 5, [0061]). In further exemplary embodiments, the compositions and methods disclosed herein comprise ascorbic acid solutions having a pH in the range of about 5 to about 8, such as about 5 to about 7 .5, about 6 to about 7, about 7 to about 7.5, or about 6 (page 5, [0063]). Exemplary compositions according to the disclosure may be aqueous or non-aqueous, and may be in any known form. For example, they may be solutions, powders, tablets, creams, gels, emulsions, etc. The compositions according to various embodiments of the disclosure may be packaged in any type of vessel or container that is useful for the specific formulation, and effective to dispense the composition (page 6, [0068]). In addition to ascorbic acid, salts, degradation products, and/or derivatives thereof, the compositions of the disclosure may also optionally include other component(s) useful in compositions according to the intended application, as long as the additional component(s) do not substantially interfere with the intended function of the ascorbic acid. By way of non-limiting example, for applications intended to be applied to body and/or clothing fibers, such additional components may include, but are not limited to, emollients, preservatives, perfumes, thickeners, cleansing agents, etc. It may also be desirable in various embodiments that the additional components do not damage or otherwise adversely affect the fibers to which the composition is applied (page 6, [0082]). In at least one exemplary embodiment of a subject exposed to chlorine and/or bromine in a swimming pool, the subject may optionally first rinse the residual pool water from his/her hair and/or body, then apply a composition according to the disclosure to his/her hair and/or body. In some embodiments, the person may thereafter immediately or substantially immediately wash the hair and/or body with soap, or may apply shampoo and/or conditioner. In further embodiments, the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body (page 7, [0087]).
	Beautycounter teaches in skin care, Vitamin C can be very unstable—especially in its purest form, L-ascorbic—which means that it can lose its effectiveness quickly. So we created a blend of two ultra-stable forms of vitamin C for a supercharged 10% potency. Bis-Glyceryl Ascorbate: A second form of vitamin C, this ingredient moisturizes skin while providing antioxidant benefits known to protect skin from damaging environmental stressors—and helps improve the appearance of fine lines and wrinkles
	Kim teaches Since Ascorbic acid and L-ascorbic acid can be very unstable and potent, it can be quite irritating to some people, especially if you have sensitive skin. Luckily, there are many products formulated using Vitamin C derivatives. But to sumit up, the derivatives are very stable and can provide similar effects as ascorbic acid: from brightening the skin to delivering antioxidants for protecting the skin against the sun. Some of the common derivative ingredients include tetrahexyldecyl ascorbate (THD), magnesium ascorbyl phosphate (MAP), and ascorbyl glucoside. There's also derivatives like bis-glyceryl ascorbate and 3-O ethyl ascorbic acid that may also appear as an ingredient in your skincare products (page 2).
	SwimSpray teaches both the damage and the green color can be mitigated by preventing chlorine's oxidizing effects. The best way to prevent that oxidizing effects is to apply a concentrated antioxidant in the shower when you are done swimming. Vitamin C (aka ascorbic acid) is a great antioxidant if used properly and with the right pH formulation. There are plenty of suggestions and so-called solutions on the web with recipes for do-it-yourself formulas, but be wary: Vitamin C is ascorbic acid. If you aren't completely familiar with the origin and quality of the Vitamin C you are using and how to balance it properly, you may do more harm than good (page 3).
	NOWIAM teaches When activated carbon is added to the hair or skin surface, it can draw out and absorb the dirt within the pores- having a deeper clean than most shampoos, It’s a powerful detoxifier and rids the hair of chlorine (swimming pool), hard water buildup, and product buildup; It has antibacterial and antimicrobial properties that help soothe the scalp, remove dandruff flakes, and hydrate the scalp to prevent
dryness. DIY Shampoo One; 1 tsp baking soda, 1 cup warm water, ¼ tsp activated charcoal. DIY Shampoo 2, 1 cup liquid castile soap, 1 ½ tablespoon activated charcoal powder, ¼ cup filtered or distilled water.
Tabata et al.	teaches a multiplicity of cleansing stuffs based on loading of charcoal, activated carbon or medicinal carbon are commercially available, and these commercial products include those which are stated to have a body order removing effect (deodorant effect) or antibacterial effect in addition to a high detergent effect and those which are said to have the merit of high safety ([0004]).
Poolcalculator teaches swimming pool is recommended to keep free chlorine levels from 2.0ppm to 4.0ppm and combined chlorine no more than 0.2ppm.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chadeayne is that Chadeayne  do not expressly teach bis-glyceryl ascorbate and activated carbon. This deficiency in Chadeayne is cured by the teachings of Beautycounter, Kim, SwimSpray, NOWIAM and Tabata et al.	

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadeayne, as suggested by Beautycounter, Kim, SwimSpray, NOWIAM and Tabata et al., and produce the instant claimed invention.
One of ordinary skill in the art would have been motivated to include active carbon in the composition of Chadeayne because active carbon is a suitable ingredient for dehalogenation composition. MPEP 2144.07. Under guidance from Chadeayne teaching additional ingredient such as cleansing agent, NOWIAM teaching active carbon can removing chlorine from hair (swimming pool) and has superior cleaning power, Tabata et al. teaching cleansing composition including activated carbon with high detergent effect and high safety; therefore, it is advantage and obvious for one of ordinary skill in the art to include active carbon in the composition of Chadeayne and produce instant claimed invention with reasonable expectation of success.

One of ordinary skill in the art would have been motivated to replace bis-glyceryl ascorbate for ascorbic acid or add bis-glyceryl ascorbate in addition to ascorbic acid to the composition of Chadeayne because bis-glyceryl ascorbate is alternative to ascorbic acid and provide similar effect such as antioxidant and skin care benefit as suggested by Beautycounter and Kim. Furthermore, as evidenced by SwimSpray that Vitamin C (ascorbic acid) function as antioxidant for prevent that oxidizing effects from chlorine during swimming, it is obvious for one of ordinary skill in the art to replace bis-glyceryl ascorbate for ascorbic acid or add bis-glyceryl ascorbate in addition to ascorbic acid to the composition of Chadeayne and produce instant claimed invention with reasonable expectation of success.
Regarding claim 8-10, about 2% to about 38% of ascorbic acid and or ascorbate; NOWIAM teaches shampoo comprising 1 tsp baking soda, 1 cup warm water, ¼ tsp activated carbon; since normally 48 teaspoon is cup, the percentage of activated carbon is 0.25 / (1+48+0.25)= 0.51% (assumed the density of each ingredient is about 1g/ml). Thus, one artisan in the art would have been motivated to adjust amount of activated carbon in the composition of Chadeayne under guidance from NOWIAM teaching and have 0.51% of activated carbon. MPEP 2144.05.
Regarding claims 11-12, since prior art teaches replacing bis-glyceryl ascorbate for ascorbic acid, no ascorbic acid is present and the composition is free of ascorbic acid.
Regarding claims 13, prior art teaches bis-glyceryl ascorbate in addition to ascorbic acid to the composition. Regarding “consisting essentially of”, since there is not a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is examined as “comprising’. MPEP 2113.03, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
Regarding contacting the composition for sufficient time to recue halogen effect on the skin, hair and or nail; Chadeayne teaches the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body.  
Regarding claims 15-17, as evidenced by Poolcalculator that swimming pool is recommended to keep free chlorine levels from 2.0ppm to 4.0ppm and combined chlorine no more than 0.2ppm, thus, those swim at least 15 min in the swimming pool is considered as hair has been immersed for at least 15 min in water having at least 2ppm free chlorine and having less than 0.2ppm combined chlorine. Since applicant’s specification failed to define “wash”, “wash” is examined as its plain meaning that includes moisten with a liquid or wet thoroughly, therefore, Prior art teaches applying or spraying the aqueous solution comprising ascorbate meets the limitation of wash. Regarding the limitation of washed for 2.0 minutes in the aqueous composition and the rinsed, Chadeayne teaches the composition according to the disclosure is sprayed onto the hair and/or body after rinsing off residual pool water without subsequently immediately or substantially immediately washing the hair and/or body, thus, it is up to the swimmer to adjust and optimize the interval between applying the aqueous composition and wait for 2.0 min and then rinse. MPEP 2144.05. In the absence of showing criticality of claimed range, 2.0 minutes is obvious.
Claims 15-17 appear to recite the results of claimed method, and the claimed invention does not require actual steps to perform such efficiency evaluation. In summary, although the reference is silent about all the functional properties (results) instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same skin, hair and or nail is being administered the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior art teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeayne (US20160213012) in view of Beautycounter (“All Bright C serum”, 07/2019, download from https://insideouthealthco.com/wp-content/uploads/2019/07/040820_C_SERUM_PRESALE_INFOGRAPHIC_US_041420.pdf on 06/24/2021), Kim (“Vitamin C: How Ascorbic Acid  & Derivatives Can Even Out Skin Tone”, 07/2019, download from https://beautywithinofficial.com/2019/07/22/vitamin-c-how-ascorbic-acid-its-derivatives-can-even-out-skin-tone/ on 06/25/2021), SwimSpray (“ Swimspray can help remove chlorine Damage from hair & skin”, 06/2017, download from https://swimswam.com/swimspray-can-help-remove-chlorine-damage-hair-skin/ on 06/24/2021), NOWIAM (“Activated Charcoal -Is It Worth the Hype?”, download from https://www.nowiamnappy.com/bloghair-tips/2019/5/21/activated-charcoal-is-it-worth-the-hype) and Tabata et al. (US20110135561) as  evidenced by Poolcalculator (“What should Chlorine Be in the Swimming Pools and Hot Tubs”, download from www.poolcalculator.com/what-should-chlorine-levels-be-in-swimming-pools-and-hot-tubs/ on 08/26/2021); as applied for the above 103 rejections for claims 8-13, 15-17 and 20, further in view of Harris et al. (US20170156999).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Chadeayne, Beautycounter, Kim, SwimSpray, NOWIAM and Tabata et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Harris et al. teaches a skin care composition (claims 14-20) comprises a emulsifier. The composition comprises humectants such as bis-glyceryl ascorbate (page 4-5, [0030]). Furthermore, the composition also includes ingredients such as emulsifier to improve the application aesthetics, contact aesthetics or other characteristics of the composition (page 8-9, [0037]).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chadeayne is that Chadeayne do not expressly teach surfactant. This deficiency in Chadeayne is cured by the teachings of Harris et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadeayne, as suggested by Harris et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include an emulsifier (a surfactant that stabilizes emulsion) in the composition because an emulsifier is a suitable ingredient in skin care composition comprising bis-glyceryl ascorbate to improve the characteristics of the skin care composition such as stabilize the emulsion as suggested by Harris et al. MPEP 2144.07. Therefore, it is obvious to include an emulsifier (a surfactant that stabilizes emulsion) in the composition and produce instant claimed invention with reasonable expectation of success.
Regarding claims 14, prior art teaches bis-glyceryl ascorbate in addition to ascorbic acid to the composition. Regarding “consisting essentially of”, since there is not a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is examined as “comprising’. MPEP 2113.03, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613